Citation Nr: 1709284	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO. 07-30 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California 


THE ISSUES

1. Entitlement to service connection for hepatitis C, to include as secondary to a service-connected disability. 

2. Entitlement to service connection for a pulmonary disorder, claimed as bronchitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. In May 2016, the Board remanded the appeal to the RO for additional development. Unfortunately, the Veteran died during the pendency of this appeal, and the appeal will be dismissed.


FINDING OF FACT

In March 2017, the Board received notification that the Veteran died on February [redacted], 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C. 5121A. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). The appeal has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302. 

In reaching this determination, the Board intimates no opinion as to the merits of the claims or to any derivative claims brought by a survivor of the Veteran. 
38 C.F.R. § 20.1106. The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing these claims to completion. See 38 U.S.C.A.§ 5121A; 38 C.F.R. 
§§ 3.1010, 20.1302; 79 Fed. Reg. 52982-84 (September 5, 2014). A request for substitution must be filed with the Agency of Original Jurisdiction (AOJ) no later than one year after the date of the Veteran's death. 38 C.F.R. §§ 3.1010(b), 20.1302(a). If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket. 38 C.F.R. §§ 20.1302(a), 20.900(a)(2).


ORDER

The appeal of service connection for hepatitis C is dismissed. 

The appeal of service connection for a pulmonary disorder is dismissed. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


